Exhibit 10.72

 

FORM OF

CROWN MEDIA HOLDINGS, INC.

2005 RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
as of August 17, 2005 (the “Grant Date”), by and between Crown Media
Holdings, Inc. a Delaware corporation (“Crown”) and
                                     (“Executive”) pursuant to the terms and
conditions of the Amended and Restated Crown Media Holdings, Inc. 2000 Long Term
Incentive Plan (the “Plan”). Capitalized terms not defined in this Agreement
shall have the meanings set forth in the Plan.

 

1. Award of Restricted Stock Units.

 

(a)                                  General Award. Pursuant to the Plan, Crown
awards to Executive                          Restricted Stock Units (“RSUs”),
each unit corresponding to one share of Crown Common Stock (as defined in the
Plan), subject to the terms and conditions set forth in this Agreement and the
Plan. A copy of the Plan has been delivered to the Executive. By signing below,
the Executive agrees to be bound by all the provisions of the Plan. Each RSU
constitutes an unsecured promise of Crown to deliver either a share of Common
Stock or cash in an amount equivalent to one share of Common Stock to Executive
on the Delivery Date (as defined below). As a holder of RSUs, Executive has only
the rights of a general unsecured creditor of Crown.

 

(b)                                 Types of RSUs. Of the total
                         RSUs granted to Executive, 50%
(                        ) shall be deemed to be Employment RSUs and 50%
(                        ) shall be deemed to be Performance RSUs. The
applicable provisions of this Agreement shall be specified by type of RSU, and
if not so specified, shall apply to all RSUs granted hereunder.

 

2. Vesting

 

(a)                                  Employment RSUs.

 

(i) Regular Vesting. Subject to continued employment with Crown and/or its
affiliates or successors as of each anniversary of the Grant Date (unless one of
the events enumerated in Section 2(a)(ii)(A) or Section 4 of this Agreement
shall have occurred) the Employment RSUs shall vest and become non-forfeitable
in equal one-third installments (or as nearly equal installments as practicable)
on each of the first, second and third anniversaries of the Grant Date. Each
anniversary of the Grant Date and the date on which any one of the events in
Section 2(a)(ii)(A) or Section 4 occurs shall be a “Vesting Date.”

 

(ii) Change of Control. In the event of a Change in Control:

 

1

--------------------------------------------------------------------------------


 

A.           If Executive experiences an involuntary Termination of Employment
without Cause during the period commencing 90 days prior to and ending one year
after the date on which a Change in Control occurs, all unvested Employment RSUs
shall vest. For purposes of the foregoing and without limiting the definition of
“Termination of Employment without Cause” in the Plan, Executive’s involuntary
Termination of Employment without Cause will be deemed to have occurred if
Executive has not been offered a “comparable position” with Crown or its
affiliated or successor companies following a Change of Control. A “comparable
position” will be deemed a position which (1) involves comparable or greater
responsibilities and authority; (2) provides comparable or greater compensation
and benefits; and (3) is located not more than 50 miles from the location of the
Executive’s previous position.

 

B.             If Executive remains employed by Crown or its affiliated or
successor companies following a Change of Control, the Employment RSUs shall
continue to vest as provided in Section 2(a)(i) above.

 

(b)                                 Performance RSUs.

 

(i)  Regular Vesting. Subject to continued employment with Crown, and/or its
affiliates, the Performance RSUs shall vest and become nonforfeitable in their
entirety only upon the third anniversary of the Grant Date and only if the
average of the Fair Market Value (as defined below) of the Common Stock for the
immediately preceding 60 business days including the Vesting Date (or, if such
Vesting Date does not fall on a business day, as of the business day immediately
preceding the Vesting Date) equals or exceeds $14.00 (USD). The third
anniversary of the Grant Date shall be a “Vesting Date.”  Section 4 shall not
apply to Performance RSUs.

 

(ii)  Vesting upon a Change in Control. The date on which a Change in Control
occurs shall be a “Vesting Date.”  In the event of a Change in Control (subject
to the Executive’s continued employment with Crown as of the date of the Change
in Control or upon an Executive’s involuntary Termination of Employment without
Cause within 90 days prior to the date on which a Change in Control occurs), all
unvested Performance RSUs shall vest and be settled immediately prior to the
Change in Control only if the following shall have occurred:  if the Change in
Control occurs prior to the first anniversary of the Grant Date, the Change of
Control Price (as defined below) of the Common Stock equals or exceeds $10.00
(USD). If the Change in Control occurs on or after the first anniversary of the
Grant Date but prior to the second anniversary of the Grant

 

2

--------------------------------------------------------------------------------


 

Date, the Change of Control Price of the Common Stock equals or exceeds $12.00
(USD). If the Change in Control occurs on or after the second anniversary of the
Grant Date but prior to the third anniversary of the Grant Date, the Change of
Control Price of the Common Stock equals or exceeds $14.00 (USD). If the Change
of Control Price is less than the applicable levels, the Performance RSUs will
be deemed canceled on the date of the Change of Control.

 

3. Settlement of RSU Award.

 

(a) Settlement. Subject to any cancellation of the Employment RSUs pursuant to
Section 4 and provided there has been no Change of Control of the Company, Crown
shall deliver to Executive on the Delivery Date, at Crown’s sole, absolute and
unfettered discretion, either:  (1) the number of shares of Common Stock
corresponding to such Employment RSUs; or (2) cash in an amount equal to the
number of shares of Common Stock corresponding to such RSUs multiplied by the
average of the Fair Market Value (as defined below) of the Common Stock for the
immediately preceding 14 business days including the Vesting Date (or, if such
Vesting Date does not fall on a business day, as of the business day immediately
preceding the Vesting Date) unless Executive has otherwise elected to defer
receipt of such award in accordance with Committee authorization or pursuant to
the terms of a nonqualified plan adopted by Crown. Crown shall have sole,
absolute and unfettered discretion in determining whether to deliver shares of
Common Stock or cash in an amount equivalent to the number of shares of Common
Stock on the Vesting Date.

 

(b) Change in Control Settlement. In the event of a Change in Control, the RSUs
vesting in accordance with Sections 2(a)(ii) and 2(b)(ii) shall be settled using
the Change in Control Price (defined below).

 

(c) Dividend and Stock Split Equivalents. For so long as Executive holds RSUs,
at the time any dividend is paid with respect to a share of Common Stock or any
forward stock split occurs, Crown shall credit to the RSU award of the Executive
on the same date (or as soon as practicable thereafter) in respect of each RSU
held by the Executive as of the record date for such dividend or split an amount
at Crown’s sole, absolute and unfettered discretion, in cash, Common Stock, or
other property, or in a combination thereof, in each case having a value equal
to the dividend or split, subject to any deferral election by Executive in
accordance with Committee authorization or pursuant to the terms of a
nonqualified plan adopted by Crown. Such amounts shall vest and shall be paid on
a pro rata basis at the same time as the underlying Employment or Performance
RSU award with which such dividend or stock split is associated is settled.

 

4. Termination of Employment RSUs and Non-Delivery Upon Certain Other Events,
Acceleration of Vesting.

 

Executive’s rights with respect to any outstanding unvested Employment RSUs
shall immediately terminate and no payment shall be made in respect of such RSUs
if prior to the Vesting Date Executive experiences a Termination of Employment
(as

 

3

--------------------------------------------------------------------------------


 

defined in the Plan). Notwithstanding the foregoing, any outstanding unvested
Employment RSUs shall vest immediately upon an Executive’s Termination of
Employment by reason of : (1) the death of the Executive; (2) the Disability of
the Executive ; (3) the retirement of the Executive from Crown at the “normal
retirement age” as defined in the Hallmark Affiliates Employee Savings Plan, or
any successor plan; or (4) an Executive’s involuntary Termination of Employment
without Cause 90 days prior to the date on which any sale, merger, or other
disposition or sale of substantially all of the assets of the Crown subsidiary
or affiliate for which Executive is principally employed occurs (such
determination of principal employment to be made by Crown in its reasonable
discretion).

 

5. Definitions. For purposes of this Agreement:

 

(a) “Change of Control Price” means the Change of Control Price calculated in
accordance with Section 10(c)(ii) of the Plan applicable to non-incentive stock
option holders.

 

(b) “Delivery Date” means the day immediately following a given Vesting Date.

 

(c) “Fair Market Value” means “Fair Market Value” as defined in the Plan;
provided, however, that if there is no regular public trading market for such
Common Stock, “Fair Market Value” shall mean the value established by the most
recent independent appraisal of Crown conducted prior to the relevant Delivery
Date.

 

6. Withholding Tax.

 

Executive may be subject to withholding taxes as a result of the settlement of
RSUs. Unless the Committee permits otherwise, Executive shall pay to Crown in
cash, promptly when the amount of such obligations become determinable, all
applicable federal, state, local and foreign withholding taxes that Crown
determines result from such settlement. Unless the Committee otherwise
determines and subject to such rules and procedures as the Committee
may establish, Executive may make an election to have shares of Stock withheld
by Crown or to tender any such securities to Crown to pay the amount of tax that
Crown in its discretion determines to be required so to be withheld by Crown
upon settlement of RSUs, subject to satisfying any applicable requirements for
compliance with Section 16(b) of the Exchange Act. Any shares of Stock or other
securities so withheld or tendered will be valued as of the date they are
withheld or tendered, provided that Stock shall be valued at Fair Market Value
on such date. Unless otherwise permitted by the Committee, the value of shares
withheld or tendered may not exceed the minimum federal, state, local and
foreign withholding tax obligations as computed by Crown.

 

4

--------------------------------------------------------------------------------


 

7. Non-transferability.

 

No RSUs shall be assignable or otherwise transferable by Executive. During the
life of Executive any elections with respect to RSUs may be made only by
Executive or Executive’s guardian or legal representative.

 

8. Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

9. Governing Law.

 

This Agreement shall be governed by the laws of the State of Delaware, without
regard to conflict of law principles.

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

5

--------------------------------------------------------------------------------

 